322 S.W.3d 162 (2010)
Johnny MOORE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93870.
Missouri Court of Appeals, Eastern District, Division Five.
September 28, 2010.
Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.
Prior report: 278 S.W.3d 714.

ORDER
PER CURIAM.
Johnny Moore (Movant) appeals the St. Louis City Circuit Court's judgment denying his motion for post-conviction relief without a hearing. Movant claims that the motion court erred in denying his claims that his trial counsel was ineffective for: (1) failing to produce as evidence a lease showing that Terrence Colvin was the tenant of 4355 Evans, the apartment where police arrested Movant; and (2) failing to investigate and produce Terrence Colvin as a witness at trial to testify that he, and not Movant, was the resident at 4355 Evans.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).